ADVISORS SERIES TRUST OPERATING EXPENSES LIMITATION AGREEMENT THIS OPERATING EXPENSES LIMITATION AGREEMENT (the “Agreement”) is effective as of December 24, 2007 by and between ADVISORS SERIES TRUST, a Delaware statutory trust (the “Trust”), on behalf of each series and class listed in Appendix A, which may be amended from time to time, as attached hereto, each a series of the Trust, and the Advisor of the Funds, FUNDQUEST INCORPORATED (the “Advisor”). WITNESSETH: WHEREAS, the Advisor renders advice and services to the Funds pursuant to the terms and provisions of an Investment
